Title: C. W. F. Dumas to Benjamin Franklin: A Translation, 20 November 1778
From: Dumas, Charles William Frederic
To: Franklin, Benjamin,Lee, Arthur,Adams, John,First Joint Commission at Paris


      
       Gentlemen
       The Hague, 20 November 1778
      
      I returned here Wednesday morning and, after dinner, learned from our friend that the act of despotism, described in my last of 13 November, had been consummated in the Provincial Assembly after a three-hour session. Also, the preliminary advisory together with its concluding provision, described in my letter of the 10th, has been resolved by a plurality. The City of Amsterdam has inserted a formal protest against the resolution, declaring it null from having been adopted in a manner contrary to the constitution of the state which, in this case, requires unanimity, and another protest indicating the actions that could be taken by the injured city. Sir Joseph Yorke could hardly wait to send a pink from Scheveling to England with the news of the supposed triumph of his party here. His court will not fail to show off this success in Parliament and the newspapers: it apparently having been solicited to that end. They will take care that no mention is made of the protest, which essentially makes this success only smoke that will soon dissipate: for those from the great city have warned that if the publication of their protest against the resolution is delayed here, they will have it printed at home so that at least this nation would not be misled. Two very serious consequences were forseen: first, the thunderbolt I predicted in my letter of the 10th; and second, the closing of a great treasury, which it is difficult to see how the others can do without.
      I could go into greater detail, but, in addition to a lack of time, I am afraid to put it in writing. I will only add that tomorrow morning those from the great city are leaving, and with them all the glory of Belgium. The others are ashamed of their own work and, instead of boasting, bow their heads. The rumor is even being circulated that the said resolution has been adopted unanimously and conformed to the desires of the great city.
      To complete my description of our village, I will tell you that there is an enormous quantity of mud: that is all you see as soon as you set foot outside. Happy is the man who can stay home and converse only with his slipper: if it has nothing pleasant to tell him, at least it will not try to take unfair advantage of him.
      You would not believe, gentlemen, how your enemies have struggled to spread, in the present circumstances, endless tales about alleged divisions and misunderstandings between the Americans themselves, as well as between them and the French, in order to boost their party’s morale and depress that of ours. One could despise them and laugh, but what distresses our best friends is that no news comes directly from America by way of France. I pray to God that some will arrive soon, and that it is favorable, and am, with very great respect, gentlemen, your very humble and very obedient servant
      
       Dumas
      
      
       The Provincial States will reassemble in three weeks.
      
     